DETAILED ACTION
Response to Amendment
 The amendment filed on 10/18/2021 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. This Action is made FINAL.
Claim Analysis - 35 USC § 112
Claim limitations “…a communication unit and/or a policy control function …” has/have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a policy control function” coupled with functional language “accessing policy rules defining a rating group to be used for offline charging” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “a communication unit and/or a policy control function” show no structural modifier in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph, claim(s) 22-27 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 -20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original filed specification nor the drawing fails to define or describe in detail of the “a communication unit and/or a policy control function” of claims 1-20.  Applicant's original filed specification fails to provide sufficient description in such a way as to enable one of ordinary skilled in the art to make and/or use of the claimed invention. For the purpose of this examination “a communication unit and/or a policy control function
 The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1-20 are rejected under  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. For claims 1, 10, and 18, the filed specification fails to explicitly state and define the specific structural content(s) required to perform the functions of the claimed generic placeholder, such as: “a communication unit, and/or a policy control function”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chai (US Pub. 20200100075 A1).
For claims 1, 10, and 18, Chai discloses an apparatus (1400/110/130) comprising: 
a communication unit (1420) to communicate with a network (100); and 
a processor (1430) of a session management function (SMF) configured to support charging for a service in the network (100), wherein the processor is configured to perform: 
accessing, from a policy control function, policy rules defining a rating group to be used for offline charging (See Rating Group table on pg. 12) [0154-0157, 0017, 0036-37]; and 
while a protocol data unit (PDU) session for user equipment is being established in the network [0036, 0144, 0151, 0168-169]:
implemented on a computing device and  configured to send charging data records related to service usage to a billing domain, a charging data request that establishes offline charging for the PDU session and that indicates the rating group [0072-74, 0005, 0167-169]; and 
receiving, from the charging function, a charging data response including one or more triggers (provider/sponsor IDs for the group) and thresholds (volume, duration, traffic etc.) for the rating group for chargeable events for the offline charging (receiving from the charging policy function (PCF) parameters that includes triggers for provider IDs and thresholds such as volume, duration, for the rating group for chargeable events for offline charging) [0155-157, 0167-169].

Claim 1 differs from the above claim only by the additional recitation of the following limitation, which is also taught by Chai. Chai discloses a method (Figs. 1-10): 
at a session management function (SMF) implemented on a computing device and configured to support charging for a service in a network [0036, 0144, 0151, 0168-169]. All the other identical limitations are rejected based on the same rationale as shown above. 



Claim 18 differs from the above claim only by the additional recitation of the following limitation, which is also taught by Chai. Chai discloses a non-transitory computer readable medium (1410) encoded with instructions that, when executed by a processor of a computing device configured to implement a session management function (SMF) configured to support 

For claims 2, 11, and 19, Chai discloses once the PDU session is established, reporting, to the charging function, service usage information for the rating group in the PDU session based on the one or more triggers and thresholds (reporting level indicated on Table 1 and 2) [0155-157, 0167-169, 0072-73, 0118].

For claims 3, and 12, Chai discloses the sending and the receiving are each performed prior to service usage for the rating group in the PDU session (Step 201-204/301-304/401-404/501-504 performed prior to service usage step 308/408/508) [0105, 0129].

For claims 4, 13, and 20, Chai discloses the sending includes sending the charging data request that indicates the rating group without any service usage information for the rating group (same and different rating groups) [0123-126, 0136-0139].

For claim 5, Chai discloses at the charging function: receiving the charging data request; and determining whether the charging data request includes service usage information; and when it is determined that the charging data request does not include the service usage information, sending to the SMF the charging data response to include the one or more triggers and thresholds (receiving from the charging policy function (PCF) parameters that includes triggers for provider IDs and thresholds such as volume, duration, for the rating group for chargeable events for offline charging) [0155-157, 0167-169].

For claims 6, and 14, Chai discloses once the PDU session is established, receiving a second rating group to be used for the offline charging for the PDU session (same and different rating groups performing identical steps as shown above) [0123-126, 0136-0139]; and
responsive to the receiving the second rating group, and prior to service usage for the second rating group in the PDU session (Step 201-204/301-304/401-404/501-504 performed prior to service usage step 308/408/508) [0105, 0129]: 
sending, to the charging function, a charging data request update that indicates the second rating group [0072-74, 0005, 0167-169]; and 
receiving, from the charging function, one or more second triggers and thresholds for second chargeable events associated with the second rating group for the offline charging (receiving from the charging policy function (PCF) parameters that includes triggers for provider IDs and thresholds such as volume, duration, for the rating group for chargeable events for offline charging) [0155-157, 0167-169].

For claims 7, and 15, Chai discloses the sending the charging data request update includes sending the charging data request update without any service usage information for the second rating group (same and different rating groups) [0123-126, 0136-0139].

For claims 8, and 16, Chai discloses accessing includes receiving the policy rules from the policy control function [0072-74, 0005, 0167-169].

.

Response to Arguments
Applicant's arguments filed 01/17/2015 have been fully considered but they are not persuasive. 
	With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “… accessing, from a policy control function, policy rules defining a rating group to be used for offline charging…”, the Examiner asserts that Chai discloses accessing a charging policy parameters from a stored program logic that define a rating group for offline or online charging. 
“… Charging policy parameters Charging policy parameters Rating Group: rating group Service identifier: service identifier Sponsor Identifier: sponsor identifier Application Service Provider Identifier: application provider identifier Charging method: online or offline or neither: charging type: online or offline…”  (See Rating Group table on pg. 12) [0154-0157], For more details see paragraphs [0017, 0036-37].


With regards to the argument for the limitation “… sending, to a charging function implemented on a computing device and configured to send charging data records related to service usage to a billing domain…”

a charging data request that establishes offline charging for the PDU session and that indicates the rating group…”, the Examiner asserts that Chai discloses (150/160/170) 
“In the 3G and 4G charging architectures, the offline charging system mainly includes a CTF, a CDF, and a charging gateway function (CGF). The CTF assembles the charging information into a charging event, and sends the charging event to the CDF through an Rf interface. The CDF constructs a charging detail record (CDR) using information included in the charging event, where the CDR is also referred to as a charging data record. After generating the CDR, the CDF transfers the CDR to the CGF. The CGF assembles the CDR into a CDR file, and transfers the CDR file to a charging center through a Bx interface, for processing…” [0073].


With regards to the argument for the limitation “… a charging data request that establishes offline charging for the PDU session and that indicates the rating group…”, the Examiner asserts that Chai discloses “… determining, by a session management function (SMF), charging type of a first data flow and a second data flow, where the charging type is online charging or offline charging, and sending, by the SMF, a first message to a charging server… the first message includes a first offline charging request of the second data flow, or the first message includes a first online charging request of the first data flow and a first offline charging request of the second data flow, and the online-offline convergent charging session is used to send the first online charging request and the first offline charging request.  …”  [0005], and “… the charging policy includes the charging types of the first data flow and the second data flow, and the charging server may determine the charging types of the first data flow and the second data flow according to the charging policy. Charging policy parameters may include parameters shown in Table 2. TABLE-US-00005 TABLE 2 Charging policy parameters Charging policy parameters Rating Group : rating group Service identifier: service identifier Sponsor Identifier: sponsor identifier Application Service Provider Identifier: application provider identifier Charging method: online or offline or neither: charging type: online or offline or neither Measurement method: volume, duration, combined volume/duration or event: counting method: traffic, duration, combined traffic and duration, or event Reporting Level: reporting level Flow information: flow information. when a PCF establishes a PDU session, receiving, by the charging server, a charging policy sent by the PCF and corresponding to the PDU session, or when receiving the first message sent by the SMF, requesting, by the charging server, a charging policy corresponding to the PDU session from a PCF.” [0167-168].

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application 

/PAKEE FANG/
Primary Examiner, Art Unit 2642